Citation Nr: 1103589	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  08-37 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1988 to 
November 1993, February 2003 to February 2004, and November 2005 
to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for bilateral hearing loss.  The Veteran has 
timely appealed that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that in his November 2008 substantive appeal, the 
Veteran indicated that he wished to have a Travel Board hearing 
before a Veterans Law Judge.  The RO sent a December 2008 letter 
indicating their acknowledgement of that request and stating that 
they would contact him when they had scheduled a hearing for him.  
The Veteran was never scheduled for a Travel Board hearing.  
Consequently, a Travel Board or video conference hearing should 
be scheduled.  As it is the RO which conducts scheduling of 
Travel Board hearings, the case must be remanded for this 
purpose.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a 
Veterans Law Judge, either by video 
conference or in person at the RO, whichever 
affords the earliest opportunity, and notify 
him and his representative of the date, time 
and location of this hearing.  Place a copy 
of the hearing notice letter in the claims 
file.  If, for whatever reason, he changes 
his mind and withdraws his request for this 
hearing or does not appear for it on the date 
scheduled, also document this in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


